Citation Nr: 1710664	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  14-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a rating in excess of 50 percent for major depressive disorder. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture with scars. 

4.  Entitlement to a compensable rating for residuals of a right tibia stress fracture.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to September 1995 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a July 2013 rating decision, the RO granted an increased 50 percent disability rating for the Veteran's major depressive disorder for the entire appeal period.  As this was not a full grant of the benefit sought, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In July 2015, the Board denied the claim for a rating  in excess of 50 percent for major depressive disorder.  The remaining above-captioned claims were remanded for further development.  The Veteran appealed the Board's decision on the claim for major depressive disorder to the United States Court of Appeals for Veterans Claims (Court). 

In May 2016, the Court vacated the July 2015 Board decision on the claim for major depressive disorder, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Also in May 2016, the RO awarded service connection right radial neuropathy as a residual of his right wrist disability.  However, as he did not appeal the rating assigned or the effective date for this disability, the matter is not on appeal and will not be addressed below.
The Board recognizes that the Veteran has filed a timely notice of disagreement (NOD) with a May 2015 rating decision and a statement of the case (SOC) has not yet been issued.  However, as March 2016 correspondence indicates the RO responded to the NOD and is actively processing it, remand of these claims for the issuance of a SOC is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The electronic filing system contains additional documents pertinent to the claim for major depressive disorder that were associated with the record since the RO's last readjudication of that claim in an October 2014 supplemental statement of the case (SSOC).  However, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for a right knee disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances.

2.  The right wrist disability does not involve two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  There is also no ankylosis of the right wrist.  

3.  The right tibia disability is not manifested by a moderate muscle injury, or by malunion of the tibia and fibula with a slight knee or ankle disability.
CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for major depressive disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9434 (2016).

2.  The criteria for a rating in excess of 10 percent for residuals of a right wrist fracture with scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, DCs 5003, 5099-5019 (2016).

3.  The criteria for a compensable rating for residuals of a stress fracture of the right tibia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, DCs 5399-5312, 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding these claims, the Board considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  In August 2016, the Veteran's representative requested the Board to consider seeking a referral for extraschedular consideration.

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected major depressive disorder, residuals of a right wrist fracture, or residuals of a right tibia stress fracture that would render the schedular criteria inadequate.  As discussed below, symptoms (occupational and social impairment with deficiencies in most areas as associated with the major depressive disorder; pain, swelling, decreased grip strength, weakness, stiffness, swelling, fatigability, and a lack of endurance as associated with the right wrist disability; and occasional pain without functional limitation as associated with the right tibia disability) are fully contemplated in the assigned schedular ratings.  To the extent the Veteran's representative argues that flare-ups of wrist pain may warrant extraschedular consideration, this symptom is contemplated by 38 C.F.R §§ 4.40 and 4.45, as well as the Court's ruling in DeLuca.   Thus, the application of the Rating Schedule is not rendered impractical.  In other words, the Veteran does not have any symptoms resulting from his service-connected major depressive disorder, residuals of a right wrist fracture, or residuals of a right tibia stress fracture that are unusual or different from those contemplated by the schedular criteria.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually can ignore the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  38 C.F.R. § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  Id.  

The Veteran is service-connected for major depressive disorder (50 percent disabling), sleep apnea (50 percent disabling), right radial neuropathy (20 percent disabling), impairment of the right humerus (20 percent disabling), anterior dislocation of the right shoulder (20 percent disabling), residuals of a right wrist fracture (10 percent disabling), residuals of a stress fracture of the right tibia (noncompensable), septoplasty residuals (noncompensable), status-post surgery of the right hip for bone donation (noncompensable), pseudofolliculitis (noncompensable), scar of the right shoulder (noncompensable), and scar of the right wrist (noncompensable).  However, there is simply no indication in the record that the overall severity of these disabilities combined falls outside the realm of the schedular criteria.  This is not an exceptional circumstance in which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As discussed below, the VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those already assigned.  

      Major Depressive Disorder

In an unappealed January 2011 rating decision, service connection for major depressive disorder was granted.  The Veteran was assigned a 30 percent rating, effective April 8, 2010.
He subsequently submitted a claim for a TDIU and in the April rating decision on appeal, the RO readjudicated his service-connected disabilities.  The 30 percent rating for major depressive disorder was continued.

In a July 2013 rating decision, the RO awarded a higher rating of 50 percent for the major depressive disorder, effective April 8, 2010.  In a January 2014 rating decision, a rating higher than 50 percent was denied.

In July 2015, the Board denied the claim.

In February 2016 and April 2016 rating decisions, a rating higher than 50 percent was again denied.

In a May 2016 Joint Motion, the Court vacated the Board's July 2015 denial of a rating higher than 50 percent for major depressive disorder.  The parties determined that the Board erroneously applied a criterion for a 100 percent rating in denying a 70 percent rating.  Specifically, the Board determined the evidence did not suggest an inability to perform activities of daily living, despite the fact that this is contemplated by a 100 percent, not a 70 percent, rating.  Further, as the Board determined that the Veteran had occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating, it was unclear why the claim was denied.  Additionally, the Board failed to address favorable evidence, including that the Veteran has been involved in numerous fights, has pulled a gun when he has felt threatened, and has had homicidal thoughts toward the mother of his children.  The Board will address these concerns of the Court below. 

Once a Veteran has been diagnosed with a service-connected psychiatric disability, VA reviews his medical history to determine how significantly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the GAF scores assigned by medical providers will be discussed.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  
A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).
On VA examination in June 2010, the Veteran reported a history of fighting in the military.  His post-service legal history included being arrested a few times.  He started a fight at a club, aimed a gun with an intention to kill, passed illegitimate checks, and had driven under the influence (DUI).  He had been married and divorced.  He had 3 children but rarely saw or spoke to them.  He had a close relationship with his mother and spoke with his siblings.  He had 3 neighbors who were friends.  He reported having no interests.

On examination, he was appropriately and casually dressed.  Speech was hesitant but coherent.  His affect was constricted and mood was depressed.  He was oriented.  Thought processes and content were unremarkable.  He had persecutory delusions involving his inability to get a job or see his kids.  Judgment was adequate and he had partial insight.  He had sleep impairment.  There were no hallucinations, obsessive/ritualistic behaviors, or panic attacks.  The Veteran reported homicidal thoughts toward the mother of his children.  He had suicidal thoughts involving a knife.  He reported that thoughts of his children prevented suicidal attempts.  He could maintain hygiene and perform activities of daily living.  Recent and remote memory were normal; immediate memory was mildly impaired.  He was unemployed due to his shoulder injury and his criminal background.  The examiner commented that the Veteran was very depressed and withdrawn.  He attended school but did not actively participate in classes.  He had little hope for the future.  The examiner selected the "severity statement" corresponding to a 70 percent rating, namely, that there were deficiencies in most areas, including judgement, thinking, family relations, work, mood, and school.  He did not have total occupational and social impairment.  He was diagnosed with recurrent major depressive disorder and assigned a GAF score of 49.

On VA examination in December 2010, the Veteran reported difficulty falling asleep.  He had poor concentration and felt nervous about 40 percent of the time.  He had a short temper and felt sad all the time.  He cried 2-3 times per week and had diminished interest and energy.  He reported no suicide attempts or panic attacks.  He had been employed full-time in the past but could no longer work due to his shoulder disability.  When working  he did not miss work due to psychiatric symptoms and got along well with others.  He performed activities of daily living.  He lived with a friend and did chores around the house.  He had few friends.  He attended church.  He had been married once and was divorced with three children.  He reported trying to stay close to his children.

On examination, he was casually and appropriately dressed.  He was alert and cooperative.  There were no loosened associations or flight of ideas.  His mood was subdued.  Affect was appropriate.  There was no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication, delusions, or hallucinations.  He was oriented.  Memory was intact.  Insight and judgment were adequate.  The examiner characterized his symptoms as moderate and persistent.  There was some impairment in social functioning.  His chronic shoulder discomfort and limitation of activities interfered with his ability to work.  He was assigned a GAF score of 53.

In July 2011, the Veteran reported a history of getting in trouble for fighting.  He reported isolation and that he felt like crying.  He was divorced and did not see his children.  He was engaged but his fiancée wanted him to work out his anger problems before they got married.  He was unemployed.  He had a legal history consisting of charges for DUI, assault with a deadly weapon, domestic violence, threats, and illegitimate checks.  On examination, the Veteran was oriented and appropriately groomed.  His mood was irritable and his affect was flat.  He denied suicidal and homicidal thoughts, and delusions and hallucinations.  Insight was limited.  Judgement was intact.  There were no cognitive deficits.  Attention and concentration were average.  He was assigned a GAF score of 50.

On VA examination in September 2011, the Veteran reported he was married from 1996 to 2000 and divorced.  He had remarried in July 2011.  He had three children and had a distant relationship with them.  He reported marital problems due to his irritability.  He reported he did not have friends.  He last worked in 2009 due to his shoulder disability.  He was taking courses at a community college but reported difficulty learning in a group environment.  He had trouble concentrating, low motivation, irritability, and difficulty relating to others.  The examiner noted that his mood would impair his ability to work due to his problems with relating to others.

On examination, the Veteran was diagnosed with major depressive disorder, recurrent, of moderate severity.  His symptoms were comprised of a depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  There were no other symptoms.  The examiner selected the "severity statement" corresponding to a 50 percent rating, namely, that there was occupational and social impairment with reduced reliability and productivity.  The Veteran was assigned a GAF score of 57.

In January 2012, the Veteran reported living with his wife, two of her children, and one of his children.  He was abusing alcohol and reported past DUI charge.  On examination, he was adequately groomed and dressed.  Memory was intact.  Mood was neutral and affect was flat.  Speech was clear.  There were no abnormalities in thought processes or thought content.  Insight and judgment were moderate.  There was no homicidal or suicidal ideation, or hallucinations.  Motivation was moderate.  He was assigned a GAF score of 49.

On VA examination in August 2014, the Veteran reported that he had been married for 3 years but they were having conflict due to his withdrawal and irritability.  He reported social impairment due to anhedonia.  He reported that he isolated himself from his family.  He was retired from work due to his shoulder injury.  He had been fired in the past for being rude to a customer.  He could perform activities of daily living.

On examination, the examiner diagnosed major depressive disorder, recurrent, of moderate severity.  His symptoms were comprised of a depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  He was alert and oriented.  Insight was adequate.  His affect was blunted and irritable.  Attention and speech were normal.  Memory was intact.  The examiner selected the "severity statement" corresponding to a 50 percent rating.  His disability did not render him unable to obtain or maintain substantially gainful employment.

In November 2015, the Veteran's treating VA psychologist submitted a letter, stating that the Veteran's symptoms consisted of poor concentration, irritability, problems sleeping, and low motivation.  The psychologist opined that these symptoms would prevent him from obtaining or maintaining gainful employment.

On VA examination in February 2016, the Veteran reported he had separated from his wife due to a domestic violence charge.  He had a restraining order against him due to assaulting his wife.  He had no contact with his family.  He reported social impairment due to anhedonia and irritability.  He was not working.  He could perform activities of daily living.  He reported self-mutilating activity and suicidal thoughts.  He reported cutting himself on the chest, but that he was unable to stab himself with the knife.  He was hospitalized for the incident.  

On examination, the examiner diagnosed major depressive disorder, recurrent, of moderate severity and an alcohol use disorder, with no distinction in symptoms.  His symptoms were comprised of a depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner selected the "severity statement" corresponding to a 50 percent rating.  

Considering the Veteran's psychiatric symptomatology, and resolving any doubt in his favor, the Board finds that the Veteran's psychiatric symptomatology has approximated the criteria for a 70 percent rating throughout the appeal. 

The evidence shows that the Veteran's symptoms due to major depressive disorder have consisted of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Deficiencies at work are shown by the November 2015 opinion and all of the VA examiners' findings that there was difficulty in establishing and maintaining effective work relationships.  Deficiencies in family relationships are demonstrated by his failed marriage, distant relationships with his children, and domestic violence charge.  Deficiencies in mood are shown by his depression, suicidal thoughts, and history of violence.  
The evidence above also illustrates a number of the symptoms contemplated by the 70 percent rating.  Suicidal ideation was clearly documented on VA examination in June 2010 and February 2016.  Impaired impulse control, such as unprovoked irritability with periods of violence, is shown by his history of fighting, domestic violence, and the assault with a deadly weapon charge.  Additionally, VA examiners in September 2011, August 2014, and February 2016 found he has difficulty in adapting to stressful circumstances, including work or a worklike setting.  While the Veteran does not demonstrate every symptom associated with the 70 percent rating criteria, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 
 
The Veteran's major depressive disorder has also been manifested by low GAF scores of  49 (June 2010 and January 2012) and 50 (July 2011).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

The Board thus finds the Veteran's overall symptomatology more closely approximates the level of severity contemplated by a 70 percent rating, than that of a 50 percent rating.  This finding is consistent with the evidence raised by the Court and the Court's concerns with the Board's July 2015 analysis.

However, the preponderance of the evidence is against the assignment of a 100 percent rating for the Veteran's major depressive disorder.  Significantly, none of the VA examiners, and no VA treatment provider, has indicated total social and occupational impairment.  Rather, the VA examiners have consistently selected "severity" statements corresponding to a 70 percent rating or lower, rather than that corresponding to a 100 percent rating.  While the November 2015 opinion indicated unemployability due to the psychiatric symptoms, VA examiners in June 2010, December 2010, September 2011, August 2014, and February 2016 found to the contrary.

Moreover, other GAF scores indicate only moderate symptoms, including the score of 52 in December 2010 and 57 on VA examination in September 2011.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Moreover, VA examiners in December 2010, September 2011, August 2014, and February 2016 specifically characterized the condition as "moderate."

Additionally, many of the symptoms contemplated by a 100 percent rating are not shown by the record, including an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Further, no examiner has found a "gross" impairment in thought processes and an impairment in communication has not been shown.

The record does show some delusions, a danger of the Veteran hurting himself or others, and inappropriate behavior.  Delusions were documented on only one occasion, however, and the Board cannot find a persistent danger of the Veteran hurting himself or others as suicidal and homicidal thoughts have been intermittent and inconsistently demonstrated throughout the appeal.  Moreover, these symptoms alone, particularly in light of the moderate GAF scores obtained and the fact that both total occupational impairment and total social impairment were found by any VA examiner on any occasion, do not support the overall level of impairment contemplated by a 100 percent rating. 

For all the foregoing reasons, the Board finds that a 70 percent rating is warranted for the Veteran's major depressive disorder throughout the appeal, but finds no basis for the assignment of an even higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  



      Residuals of Right Wrist Fracture

In an unappealed April 1996 rating decision, the Veteran was awarded service connection for his right wrist disability and assigned a 10 percent rating.  A rating higher than 10 percent was denied in a September 2005 rating decision, as well as the April 2012 rating decision on appeal.

In an unappealed January 2014 rating decision, the RO granted service connection for the scars associated with the right wrist disability.  The 10 percent rating for the right wrist fracture residuals was continued.  

In July 2015, the Board remanded the claim for further development.

In an unappealed May 2016 rating decision, the RO granted service connection for right radial neuropathy as associated with the right wrist disability.  As noted in the Introduction section above, this disability is not on appeal and will not be addressed.

The Veteran's right wrist disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5019.  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned.

Diagnostic Code 5019 is the code for bursitis, which rates the disability under DC 5003, the code for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is assigned with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is assigned with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  These 10 and 20 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.

Diagnostic Codes 5214 and 5215 pertain to the wrist.  DC 5214 requires evidence of ankylosis of the wrist.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

DC 5215 provides a maximum rating of 10 percent where palmar flexion is limited in line with the forearm or dorsiflexion is less than 15 degrees.

The normal range of motion for the wrist is 70 degrees of dorsiflexion (extension) and 80 degrees of palmar flexion.  Normal ulnar deviation is 45 degrees, and normal radiation deviation is 20 degrees.  See 38 C.F.R. § 4.71, Plate I.

On VA examination in September 2011, the Veteran reported pain and swelling with repetitive motions such as typing.  He had to take frequent breaks when using the right wrist.  He reported decreased grip strength in the wrist.  He reported pain, weakness, stiffness, swelling, fatigability, and a lack of endurance.  He denied heat, redness, instability, locking, and flare-ups.  He treated his wrist pain with medication as needed.  He did not require assistive devices.  He could perform activities of daily living, although the wrist impeded pushing and pulling movements.

On examination, there was some tenderness and swelling.  Dorsiflexion was 0-40 degrees, palmar flexion was 0-45 degrees, ulnar deviation was 0-40 degrees, and radial deviation was 0-15 degrees.  There was pain on motion, however, there was no loss of motion due to pain, weakness, or a lack of endurance on repetition.
The left wrist had dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  The examiner stated there was no ankylosis of either hand.  Right hand grip strength was 4/5 and strength was 5/5 with finger abduction /thumb opposition.  Dexterity was normal in both hands.  The range of motion of the fingers was normal.  The right wrist scars measured 0.5 centimeters wide by 9 centimeters long, and 0.3 centimeters wide by 4 centimeters long.  There was no tenderness, adherence to the underlying tissue, limitation of motion, or loss of function caused by the scars.

The examiner diagnosed a surgically repaired right wrist fracture with residual limited motion.  The Veteran had problems lifting and carrying.  He had decreased mobility and a lack of endurance for repetitive motion such as gripping, twisting, turning, forceful pushing and pulling.  He would require frequent rest breaks if typing, writing, or repetitively using the phone.  There was no functional impairment due to the scars.

On VA examination in January 2014, the Veteran reported pain, stiffness, and swelling in the right wrist.  He reported flare-ups.  On examination, palmar flexion was to 45 degrees without pain, and dorsiflexion was to 40 degrees with pain at 40 degrees.  On the left, palmar flexion was to 80 degrees without pain and dorsiflexion was to 70 degrees without pain.  On repetition, there was no additional limitation of motion.  Functional loss included less movement than normal and pain on movement.  Muscle strength was normal.  There was no ankylosis.  X-rays showed postsurgical changes with no acute bony abnormality.  There was no arthritis.  The scars were not painful, unstable, or greater than 39 square inches.  There were no other pertinent physical findings, complications, conditions, or symptoms of the right wrist disability.  The disability impacted the Veteran's ability to work in that it was awkward to lift objects and he had pain.     

On VA examination in August 2014, the examiner noted that the wrist disability had been examined recently, so it was not reexamined.  However, the examiner opined that the right wrist facture residuals would prevent physical occupations requiring lifting or carrying.  The Veteran could perform sedentary occupations provided that he could take breaks.

On VA examination in May 2016, the Veteran reported pain and swelling.  He reported flare-ups 3 times weekly, lasting from half of the day to the entire day.  On examination, palmar flexion was 0 to 50 degrees, dorsiflexion was 0 to 30 degrees, ulnar deviation was 0 to 30 degrees, and radial deviation was 0 to 20 degrees.  There was no pain with weight bearing.  There was no localized tenderness or pain on palpation.  There was no additional loss of function or motion on repetition.  The examiner could not render findings regarding flare-ups as the Veteran was not having a flare-up on examination.  Muscle strength was normal.  There was no ankylosis.  The scars were not painful, unstable, or greater than 39 square inches.  Assistive devices were not required.  The examiner opined that the right wrist facture residuals would prevent physical occupations requiring lifting or carrying.  He could perform sedentary occupations provided he could take breaks.

On a separate scars examination in May 2016, the examiner found the scars were not painful or unstable.  They were mildly hypopigmented and measured 6.5 and 8.5 centimeters in length.  There was no limitation of function due to the scars.  The scars did not impact the Veteran's ability to work.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's right wrist disability.  A higher rating is not warranted under DC 5003 as the disability does not involve two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

A higher rating is also not warranted under the diagnostic codes pertaining to the wrist.  Diagnostic Code 5214 is not applicable as there is no indication of ankylosis; the September 2011, January 2014, and May 2016 VA examiners found specifically to the contrary.  As 10 percent is the maximum rating available under DC 5215, a higher rating is not possible under this code.

The Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra given the Veteran's contentions of right wrist pain.  However, on VA examinations there was no loss of motion on repetition.  Any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there is no demonstration, by lay or medical evidence, of additional functional impairment comparable to ankylosis of the right wrist.

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The examination reports contain sufficient findings and remand is not required.  The Veteran's range of motion in the left wrist was measured by VA examiners in September 2011 and January 2014.  The May 2016 VA examiner found no pain with weight bearing.  As for active and passive motion, the examination reports show that pain in active motion was considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his wrist to a particular degree, the wrist would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.  Moreover, given that the Veteran is receiving the maximum rating based on limitation of motion of the wrist and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

Finally, the Board recognizes that the right wrist disability on appeal has been characterized to include the Veteran's scars, despite the fact that the scars are a separate disability that is not on appeal.  As noted above, while in a January 2014 rating decision the RO awarded service connection and assigned a noncompensable rating for the scars, the Veteran did not appeal either the rating or the effective date assigned for the disability.  As the scar disability has not been certified or developed for appeal as a claim in its own right, it will not be adjudicated separately in this decision.  However, to the extent it has been included in the characterization of the issue on appeal and scar finding were ordered in the July 2015 remand directives, the Board finds the preponderance of the evidence is against the assignment of a higher rating. 
A compensable rating is not warranted as the scars do not involve the head, face, or neck, are smaller than 39 square inches, are not unstable or painful, and cause no disabling effects.  The Board has considered the Veteran's attorney's August 2016 argument that a compensable rating is warranted under DC 7805 because the scars are itchy and feel funny, but the Board does not find these constitute "disabling effects."

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating for the right wrist disability under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  

	Residuals of Right Tibia Stress Fracture

In an unappealed April 1996 rating decision, the Veteran was awarded service connection for his right tibia disability and assigned a noncompensable rating.  A higher rating was denied in a September 2005 rating decision, as well as the April 2012 rating decision on appeal.

In July 2015, the Board remanded the claim for further development.

The Veteran's right tibia disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5399-5312.  

Diagnostic Code 5312 provides a 10 percent rating for a "moderate" muscle injury of Muscle Group XII.  Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

A "moderate" muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

Additionally, DC 5262 pertains to impairment of the tibia and fibula.  A 10 percent rating is warranted with malunion of the tibia and fibula with slight knee or ankle disability, a 20 percent rating is warranted with a moderate knee or ankle disability, a 30 percent rating is warranted with a marked knee or ankle disability, and a 40 percent rating is warranted with nonunion of the tibia and fibula with loose movement requiring a brace.  Terms such as "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Codes 5270 to 5270 pertain to the ankle.  DC 5270 requires evidence of ankylosis of the ankle.  DC 5271 provides ratings with moderate and marked limitation of motion of the ankle.  DC 5272 provides ratings for ankylosis of the subastragalar or tarsal joint.  DC 5273 provides ratings for malunion of os calcis or astragalus.  DC 5274 provides ratings for an astragalectomy.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

On VA examination in September 2011, the Veteran denied pain or any other symptom related to his right tibia stress fracture.  There was no fatigability, weakness, paralysis, decreased coordination, uncertainty of movement, or flare-ups.  Assistive devices were not required.  Activities of daily living and occupation were not affected.  Muscle strength was normal.  There was no tissue loss.  There was no intermuscular scarring.  Muscle function was normal, there were no scars, no nerve damage, and no tendon damage.  There was no bone damage, muscle herniation, or loss of deep fascia or muscle substance.  There was no limitation of motion of any joint due to muscle disease or injury.  There were no physical or sedentary occupational limitations due to the right tibia disability.  The Veteran was diagnosed with a right tibia stress fracture, without evidence of any residual.

On VA examination in August 2014, the Veteran reported pain associated with the right tibia stress fracture.  He denied flare-ups.  There was nearly normal motion in flexion of the right knee, and no impairment in extension.  Muscle strength testing was normal.  There was no instability or subluxation.  The examiner found a history of right tibial stress fractures.  The examiner found no physical or sedentary occupational limitations due to the right tibia disability.  The examiner found the right knee infrapatellar tendinosis was unrelated to the right tibia stress fracture.

On VA examinations of the ankle and knee in May 2016, the Veteran reported intermittent shin pain associated with his tibia stress fracture that did not occur very often.  On examination, the examiner found no current ankle disability.  There were no flare-ups and no functional loss.  The range of motion of the right ankle was normal.  Muscle strength was normal.  There was no muscle atrophy.  There was no ankylosis.  There was no os calcis or astragalus, or history of an astragalectomy.  Assistive devices were not required.  There was no impact on occupational tasks, including standing, walking, lifting, and sitting.  On examination of the knee, the range of motion was normal.  There was no additional functional loss or loss of motion on repetition.  The shin splints did not affect the range of motion of the ankle.  Muscle strength was normal.  There was no subluxation or instability.  There was no impact on employment.  The examiner found the right knee infrapatellar tendinosis was unrelated to the well-healed right tibia stress fracture.

The preponderance of the evidence is against the assignment of a compensable rating for the Veteran's right tibia disability.  Initially, in the July 2015 remand, the Board found DC 5312 inapplicable to the disability.  Nonetheless, the Board finds a higher rating is not warranted under this code as there are no entrance or exit scars, loss of deep fascia or muscle substance, impairment of muscle tonus, loss of power, or lowered threshold of fatigue.  The evidence indicates there is no muscle injury associated with the right tibia disability.

A higher rating is also not warranted under the diagnostic codes pertaining to the ankle as there is no indication of ankylosis of the ankle, limited motion of the ankle, malunion of os calcis or astragalus, or evidence of an astragalectomy.  The May 2016 VA examiner found specifically to the contrary on these matters.

Diagnostic Codes 5256 to 5261 do not apply as they pertain exclusively to the knee.  The tibia disability has not been shown to be manifested by knee ankylosis, instability or subluxation, impairment of semilunar cartilage, or limitation of flexion or extension of the knee.  In addition, diagnostic Code 5262 cannot provide a compensable rating.  Initially, there is no indication of nonunion or malunion of the tibia or fibula.  Additionally, there is no indication of a "slight" ankle disability, particularly as the May 2016 VA examiner specifically found no ankle pathology of any kind.  There is also no indication of a "slight" knee disability that is attributable to the right tibia stress fracture.  The disability has been essentially described as asymptomatic.  

The Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra given the Veteran's intermittent contentions of right tibia pain.  However, the Veteran denied any symptomatology, including pain, on VA examination in September 2011.  He reported pain that did not occur very often to the May 2016 VA examiner.  The Veteran has not raised, and the evidence does not indicate, any functional impairment as associated with the right tibia disability.  

The Board has also considered Correia v. McDonald, No. 28 Vet. App. 158 (2016).  However, range of motion testing is not relevant to stress fractures, and the relevant diagnostic codes do not invoke range of motion measurements.  There is no prejudice in any VA examination report not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a compensable rating for the right tibia disability under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by a July 2011 letter. 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  Records from the Social Security Administration have also been obtained.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  The examiners recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on his claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  

The Board is further satisfied that the RO substantially complied with its July 2015 remand directives as.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). As directed by the Board, the AOJ afforded the Veteran the opportunity to identify or submit additional evidence, and provided VA examinations addressing the Board's inquiries.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

A rating of 70 percent, but no higher, for major depressive disorder is granted.

A rating in excess of 10 percent for residuals of a right wrist fracture with scars is denied. 

A compensable rating for residuals of a right tibia stress fracture is denied.


REMAND

As for the claim for service connection for a right knee disorder, initially, the Veteran should also be provided with VCAA notice pertaining to secondary service connection.  

Current diagnoses documented on the most recent VA examination report include the separately-service connected right tibia disability, right knee infrapatellar tendinosis with osteoarthritis, and old Osgood-Shlatter disease.  See May 2016 VA examination report.  Service treatment records (STRs) show that in August 1991, the Veteran sought treatment for bilateral knee pain that had lasted for 5 months.  He had tenderness over the tibial tubercle bilaterally and had crepitus.  He was diagnosed with Osgood-Schlatter disease and prescribed pain medication.

VA examiners in August 2014 and May 2016 addressed the matter of secondary service connection, but an opinion has not yet been obtained adequately addressing the pertinent August 1991 STR.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Osgood-Schlatter disease is a disease that can originate in childhood.  See e.g., Dorland's Illustrated Medical Dictionary 539, 1333 (30th ed. 2003).  As such, a further medical opinion is required in order to address service connection on a direct basis, as well as on the basis of aggravation of a preexisting condition.

Further, while STRs are of record, the Board cannot point to the Veteran's entrance or separation examination reports, or an explanation for their absence.  These records must be requested on remand.

The claim for a TDIU is intertwined with the service connection claim being remanded.  A potential grant of service connection for the claim, and any statement made by the examiner on the impact of the disorder on employability pursuant to the applicable examination worksheet, would affect adjudication of the TDIU issue.

Accordingly, these remaining claims are REMANDED for the following action:

1.  Provide the Veteran with notice explaining what information or evidence is needed to substantiate a claim on a secondary basis.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310 (2016).

2.  Request from the National Personnel Records Center (NPRC) or other appropriate entity, the Veteran's service entrance and separation examination reports.
3.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his right knee disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must provide the following opinions:

(a) For each disorder of the right knee identified, state whether the disorder clearly and unmistakably (i.e. evidence that is undebatable) preexisted service.  In this regard, the examiner must address the August 1991 in-service diagnosis of Osgood-Schlatter disease.

(b) For any disorder that clearly and unmistakably preexisted service, state whether there is clear and unmistakable evidence that the disorder did not undergo an increase in the underlying pathology during active service. 

If the disorder did undergo an increase in the underlying pathology during active service, state whether the increase was due to the natural progress of the disease.

(c) For each disorder identified that did NOT clearly and unmistakably preexist service, state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder had its onset in service, or is it otherwise related to service, including to the August 1991 documentation of Osgood-Schlatter disease.

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


